Citation Nr: 1435901	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-43 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1973 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The issues of entitlement to service connection for a back disorder, a right foot disorder and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO, in pertinent part, denied service connection for a back disorder and a right foot disorder.

2.  In an unappealed October 2005 rating decision, the RO again denied service connection for a right foot disorder.

3.  The evidence received since the April 2005 and October 2005 rating decisions relate to an unestablished fact necessary to substantiate each claim.


CONCLUSIONS OF LAW

1.  The April 2005 and October 2005 rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2013).

2.  New and material evidence has been received since the April 2005 rating decision to reopen a service connection claim for a back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received since the October 2005 rating decision to reopen a service connection claim for a right foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the favorable decision to reopen the claims for service connection for a back disorder and a right foot disorder, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

Petition to Reopen

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision; however, the decision becomes final and binding if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.

The Veteran was denied service connection for a back disorder in April 2005 and denied service connection for a right foot disorder in October 2005.  He did not express disagreement with either rating decision so they became final.  As the last final disallowance of the Veteran's service connection claim for a back disorder and right foot disorder are April 2005 and October 2005, the Board must now determine whether new and material evidence to reopen the claims have been received.

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

At the time of the final April 2005 rating decision, the evidence of record did not support a nexus linking the Veteran's current condition to service.  Since the Veteran's claim to reopen in May 2007, the record now contains medical opinions relating his back disorder to service.  

At the time of the final October 2005 rating decision, the evidence of record did not support a current diagnosis.  Since the Veteran's claim to reopen in February 2007, the record now contains a medical diagnosis of a current right foot disorder.

The Board finds the newly received evidence constitutes new and material evidence sufficient to reopen the claims because they were not previously of record and they demonstrate a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  

Having received new and material evidence, the Board is reopening the previously denied claims of entitlement for service connection for a back disorder and a right foot disorder.





ORDER

New and material evidence has been received to reopen the claim of service connection for a back disorder, and to that extent only the appeal is granted.

New and material evidence has been received to reopen the claim of service connection for a right foot disorder, and to that extent only the appeal is granted.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.

Although the Veteran has submitted several medical nexus opinions relating his back disorder, right foot disorder and right ankle disorder to service, the opinions do not provide any supporting rationale.  Furthermore, the medical nexus opinion pertaining to the Veteran's back does not reconcile the subsequent injuries he sustained to his back post-separation from service, to include a Social Security Administration determination that his back disorder began on April 17, 1993, the date of a work related injury.

The Board acknowledges the Veteran failed to appear for two scheduled VA examinations in November 2012 and February 2013.  However, at the March 2014 hearing, the Veteran asserted he never received notice for either examination.  There is no evidence of record to prove or discredit the Veteran's contention.  

For these reasons, the Board finds VA examinations are necessary to reconcile and determine the etiology of his back disorder, right foot disorder and right ankle disorder, after a complete review of his medical history.  

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the electronic claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of his back disorder, right foot disorder and right ankle disorder.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After examining the Veteran, the examiner should respond to the following:

(a)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any current back, right foot and right ankle disorders had their clinical onset during the Veteran's active service.  If no pathology is identified that should be set out specifically.

(b)  The examiner should comment on the significance, if any, of subsequent post-service injuries, to include two falls sustained in April 1993 and February 2000.  Comment also on the November 2009 opinion from Dr. M.K.C, June 2010 opinions from Dr. D.J.S., Dr. M.K.C, and Dr. G.C.  Explain any agreement or disagreement with the aforementioned medical opinions.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  If the Veteran fails to report for any scheduled VA examination, associated a copy of the notice(s) informing him of the scheduled VA examination in the claims file.

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


